Citation Nr: 0823979	
Decision Date: 07/18/08    Archive Date: 07/30/08	

DOCKET NO.  05-37 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), with associated 
bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from June 1968 to June 
1970.  For combat service as a rifleman in the Republic of 
Vietnam, he was awarded the Bronze Star Medal with V Device, 
Air Medal, and Combat Infantryman Badge, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted service connection for 
PTSD with a 30 percent evaluation effective from the date of 
claim in April 2004.  During the pendency of the appeal, 
based upon findings from VA psychiatric examination, the RO 
included service connection for bipolar disorder, as 
associated with previously service-connected PTSD.  The case 
is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's symptoms associated with service connected 
PTSD and bipolar disorder, at all times during the pendency 
of this appeal, are shown to be mild to moderate in nature, 
with only annual visits for update and review of psychotropic 
medication, with full-time employment (and no time lost from 
work) until more recent retirement, with symptoms of 
depressed mood, anxiety, some sleep impairment, and Global 
Assessment of Functioning (GAF) scores of 65 upon VA 
examinations conducted in 2004 and 2006, and the evidence on 
file does not show that the veteran meets or even closely 
approximates the schedular criteria required for the next 
higher 50 percent evaluation.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD and bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.125, 4.126, 4.130, Diagnostic Codes 9411-9432 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in May 2004, 
prior to the issuance of the rating decision now on appeal 
from June 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  All known available evidence was collected 
during the pendency of this appeal including private and VA 
treatment records, and the veteran was provided two VA 
psychiatric examinations which included a review of the 
claims folder which are certainly adequate for rating 
purposes consistent with VCAA.  The Board notes that certain 
private medical records could not be produced without paying 
expenses which VA cannot do, so the veteran was so notified, 
and he subsequently provided these records for review.  The 
veteran has written that he has no additional evidence to 
submit in his behalf, and all available evidence has been 
submitted for review.  The veteran does not contend nor does 
the evidence on file suggest there remains any additional 
outstanding evidence which has not been collected for review.

As for the omission in VCAA notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of specific measurement or test results, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria as provided him in multiple Statements of 
the Case during the pendency of this appeal, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim for a 
higher rating for psychiatric disability.  For this reason, 
the deficiency as to VCAA compliance under Vazquez-Flores, 22 
Vet. App. 37 (2008), regarding general notice of the criteria 
of the Diagnostic Code under which the claimant is rated, 
which consists of specific measurement or test results, is 
harmless error.  See Wensch v. Principi, 15 Vet. App. 262, 
368 (2001) (compliance with VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating his claim further).  
Accordingly, the Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily living, including employment.  38 C.F.R. 
§ 4.10.

The schedular criteria for evaluating mental disorders 
incorporates by reference the American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  Diagnoses and evaluations of mental 
disorders for VA rating purposes must conform to the DSM-IV.  
38 C.F.R. § 4.125 (a).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination.  When 
providing a compensable evaluation, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  

The DSM-IV, as incorporated into the VA Rating Schedule, 
provides a Global Assessment of Functioning (GAF) Scale to 
evaluate the relative severity of symptoms attributable to 
psychiatric disability.  This scale extends from zero to 100.  
A GAF score of 61 to 70 is reflective of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The general rating formula for mental disorders provides a 10 
percent compensable evaluation for service-connected 
psychiatric disability with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversational normal), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss, such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General rating formula for 
mental disorders.  

Analysis:  The veteran filed a claim for service connection 
for PTSD attributable to incidents of military service in 
April 2004.  Historical private treatment records reflect 
that he commenced having some psychiatric symptoms in July 
1985 which were partially attributable to incidents of 
military service, and also to incidents of daily life at the 
time.  The initial diagnosis was cyclothymic disorder (very 
similar to bipolar disorder), and alcohol abuse.  
Symptomatology exhibited at this time in 1985 was reported as 
having an origin in or about 1970, and related to military 
service.  

An August 1999 record entry from the veteran's long-treating 
private physician noted that the veteran had a diagnosis of 
Bipolar I disorder, mixed, and that he had been on Lithium 
for many years.  It was further noted that the veteran did 
not need to be seen very frequently, as he had been stable 
for an extended period.  Thereafter, there are annual (once 
per year) clinical notes from this treating physician, 
commencing in August 2001, and extending through August 2005, 
which all essentially note that the veteran was doing very 
well and stable, remaining euthymic on prescribed medication 
for one-year periods.  These annual notations consistently 
indicate that the veteran had been doing very well on a 
stabilizing prescription of Lithium.  

In May 2004, the veteran was provided his initial VA 
psychiatric examination.  This included a review of the 
evidence and information in his claims folder.  There was a 
discussion of the veteran's history of combat service in 
Vietnam and its post-traumatic residuals.  At this time, the 
veteran had been married for many years with three adult 
children with whom he had regular contact.  The veteran's 
wife then had breast cancer which had metastasized and the 
veteran assisted in her care.  The veteran had then been 
employed continuously for the previous 34 years in the same 
employment.  He worked regular hours on the dayshift and had 
not had any major problems with absenteeism, although years 
earlier he had been counseled several times for being late to 
work.  Most all of the veteran's medical care had been 
provided outside of VA on a private basis.  Private mental 
health care commenced in approximately 1985 when he was 
initially diagnosed with cyclothymic disorder and prescribed 
Lithium, and he had continued on one form or another of 
Lithium since that time.  The veteran was counseled to adjust 
and moderate his alcohol intake.  

Upon current examination, the veteran was neatly groomed and 
dressed, cooperated fully with the examination, mood was 
fairly somber and mildly depressed, there was no evidence of 
any psychotic thought process or perceptual disturbance, and 
the veteran spoke comfortably and provided a large amount of 
detail.  His conversation was somewhat scattered and he 
frequently had to be brought back to the questions at hand, 
and he denied any active suicidal or homicidal ideation, 
intent or plan.  The examiner stated that the veteran met the 
diagnostic criteria for PTSD, and that he had daily intrusive 
and troublesome recollections regarding his combat service.  
Additionally, he reported that he had flashbacks of Vietnam 
"a couple times a year."  The veteran also had combat-related 
dreams fairly regularly.  He  had avoidance behavior to war 
news and to other thoughts or activities associated with or 
likely to arouse recollections of combat service.  There was 
some sleep disturbance and he was currently taking Alprazolam 
to help with sleep.  There was no history of drug abuse, but 
there was a history of drinking a 12-pack of beer daily, but 
prescription of Lithium allowed him to successfully reduce 
intake to several beers daily, and even to nonalcoholic beer.  
He had never had any substance abuse treatment nor did he 
participate in AA or other self-help programs.  It was noted 
that the veteran's cyclothymic disorder resulted in 
alternating periods of being very depressed and very 
euphoric.  The Axis I diagnoses were PTSD, cyclothymic 
disorder by history, currently controlled by medication, and 
history of substance abuse.  His Global Assessment of 
Functioning was 65.  

There are on file a limited quantity of records of the 
veteran's treatment on an outpatient basis with VA but other 
than notations of PTSD, there is no indication that the 
veteran sought or required any psychiatric care, treatment or 
counseling with VA at any time period.

The veteran was more recently provided VA psychiatric 
examination in November 2006, which included a review of the 
claims folder.  He reported that he received psychological 
care and medication privately, where he was seen once per 
year for evaluation and review of psychotropic medication.  
The veteran was currently living alone, following the death 
of his wife, to whom he was married for 36 years.  The 
examiner reviewed the earlier VA psychiatric examination from 
2004, and the comment of that physician that as long as the 
veteran took his medication for cyclothymia, he was symptom 
free, and that the primary contributor to the veteran's GAF 
was PTSD.  The veteran had recently retired in July 2006 from 
his job of 36 years with the same company when he was offered 
a buyout and elected to select voluntary retirement.  He 
denied missing any work since previous VA examination.  He 
had avoided applying for follow-on work partly due to 
benefits received as part of his buyout, but indicated he 
would likely seek additional employment in the future at 
least on a part-time basis.  The veteran reported being 
currently maintained on two separate psychotropic agents 
including Lithium Carbonate 450 mg. 1 tablet daily, and 
Alprazolam, 1 mg. tid.  The veteran produced a brief document 
completed by his private treating physician indicating a more 
recent diagnosis of a restless leg syndrome and bipolar 
disorder.  The veteran reported receiving no additional 
psychological care other than yearly medication management by 
his private treating physician.  He would typically receive a  
one-year's prescription for Lithium Carbonate at this time.  
Alcohol intake was discussed, and the veteran conceded he had 
recently consumed a large quantity of beer several nights 
earlier as a result of grief regarding the recent loss of his 
wife.  He reported that typically, he drank between two and 
four beers each evening, and perhaps a six-pack on the 
weekends.  Other than a recent moving violation, there was no 
adverse involvement with police or other authorities.

With respect to daily activities, the veteran would arise 
around 8 a.m. and exercise daily.  He was active outdoors, 
enjoying bow hunting and fishing and he spent time cutting 
and chopping wood, and assisting friends and neighbors with 
painting or moving.  He did his own cooking, laundry and 
housekeeping.  He remained in contact with his two daughters 
who lived close by on a daily basis, and his son was overseas 
but would return in the near future.  The veteran would 
occasionally provide supervision or child care for his 
grandson and he reported having "a lot of friends" (quotes in 
original).  Many of these friends were former employees with 
his long-term employer.  With respect to subjective 
complaints, the veteran reported having several flashbacks 
per month, intrusive recollections of Vietnam and avoidant 
behavior.  The veteran did not report symptoms of rage, 
anger, or irritability and that he was able to generally 
"stay on an even keel" (quotes in original), partly due to 
his continued medication management.  

The veteran appeared for examination in casual clothing and 
reflected adequate personal care and hygiene.  He did appear 
somewhat emotional and on the verge of tears when speaking of 
the recent death of his wife, but his thought processes were 
logical, coherent and organized, his speech was clear and 
understandable and of normal rate and rhythm.  There was no 
evidence of florid psychosis, and suicidal or homicidal 
ideation were denied.  There was no marked evidence of mental 
deterioration, hallucinosis, or delusional thinking.  The 
veteran demonstrated only a slight decrease upon formal 
mental status examination.  He had excellent reality accuracy 
and orientation, excellent and immediate and short-term 
recall, excellent attention and concentration, and an 
excellent social judgment and general fund of information.  
There was some deficit in abstract thinking.  

The VA examiner wrote that in his opinion the veteran's 
bipolar disorder was at least as likely as not related to his 
PTSD.  There was some evidence of episodic abuse of alcohol.  
The examiner concluded that the degree of the veteran's 
overall impairment in social and vocational functioning was 
caused by his PTSD and bipolar disorder at a level consistent 
with previous VA examination in 2004.  The diagnoses were 
Bipolar I disorder, PTSD, and episodic alcohol abuse.  The 
GAF score examination was 65, identical with that provided 
two years earlier in 2004.  

A clear preponderance of the evidence on file is against an 
evaluation in excess of the currently assigned 30 percent for 
what is now service-connected PTSD and associated bipolar 
disorder.  At all times during the pendency of the appeal, 
the veteran is shown to have no significant impairment with 
occupational functioning, and no loss of work up until the 
time of his voluntary retirement.  The veteran generally 
socialized with family and friends and had continued to 
function normally, with the exception of understandable 
bereavement following the passing of his long-term spouse.  
He remained in good social contact with his children and had 
many friends with whom he spent time, and had recently again 
began attending church.  

Overall symptoms described in all of the evidence on file is 
entirely consistent at all times during the pendency of this 
appeal as not more than mild to moderate in nature.  The 
veteran has never been psychiatrically hospitalized, is not 
shown to need any form of ongoing care or treatment, other 
than annual review of psychotropic medication, and is 
certainly demonstrated to be able to take care of himself and 
all aspects of his daily activities of life without 
significant problems.  Although there are consistent reports 
of occasional flashbacks and intrusive memories with avoidant 
behavior, these adverse symptoms are best characterized by 
the currently assigned 30 percent evaluation such as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often, although no panic attacks are 
documented in the evidence on file), chronic sleep 
impairment, mild memory loss (although no memory loss is 
documented in the evidence on file.  The GAF scores, two 
years apart during the pendency of this appeal of 65 reflect 
not more than mild symptoms.

The evidence on file does not meet or even closely 
approximate the criteria required for the next higher 50 
percent evaluation, and the Board notes a general absence of 
the schedular criteria required for such ratings including 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  These criteria are simply not met or 
objectively demonstrated in any of the competent medical 
evidence on file.  An evaluation in excess of that which has 
been assigned during the pendency of this appeal is certainly 
not warranted.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
and associated bipolar disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


